Name: 2005/205/EC, Euratom: Council and Commission Decision of 21 February 2005 concerning the conclusion of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  economic conditions;  Europe
 Date Published: 2005-03-15; 2006-06-13

 15.3.2005 EN Official Journal of the European Union L 68/30 COUNCIL AND COMMISSION DECISION of 21 February 2005 concerning the conclusion of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (2005/205/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2), first subparagraph, and the second subparagraph of Article 300(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Act of Accession of 2003 and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Having regard to the Councils approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, has been signed on behalf of the European Communities and their Member States on 21 December 2004 in accordance with Council Decision 2005/41/EC (2), (2) The Protocol should be concluded, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union is hereby approved on behalf of the European Community and the European Atomic Energy Community and their Member States. The text of the Protocol is attached to Decision 2005/41/EC (3). Article 2 The President of the Council shall, on behalf of the European Community and its Member States, deposit the instruments of approval provided for in Article 13 of the Protocol. The President of the Commission shall simultaneously deposit these instruments on behalf of the European Atomic Energy Community. Done at Brussels, 21 February 2005. For the Council The President J. ASSELBORN For the Commission The President J. M. BARROSO (1) Assent delivered on 27 January 2005 (not yet published in the Official Journal). (2) OJ L 26, 28.1.2005, p. 221. (3) OJ L 26, 28.1.2005, p. 222.